DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 25, 2021 has been entered.
2.	Claims 6 and 13 are cancelled.
3.	Claims 1-5, 7-12, and 14 are currently pending and have been considered 

Response to Arguments
4. 	Applicant’s arguments with respect to claims 1-5, 7-12, and 14 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. 	Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
 A distance estimation device comprising:
 	a first acquiring unit configured to acquire distances from a movable body to two ground objects and angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, at a first time and a second time;
 	a second acquiring unit configured to acquire a distance between the two ground objects; and
 	a calculating unit configured to calculate a moving distance of the movable body from the first time to the second time based on results acquired by the first acquiring unit and the second acquiring unit.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The step of “calculate a moving distance of the movable body from the first time to the second time based on results acquired by the first acquiring unit and the second acquiring unit,” as drafted, are processes, under its broadest reasonable interpretation, covers mathematical concepts. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a first acquiring unit configured to acquire distances from a movable body to two ground objects and angles formed by a traveling direction of the movable 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim is not patent eligible.
Independent claims 2, and 9-12, the claims are rejected with the same rationale as in claim 1.
 	Dependent claims 3-5, 7, 8, and 14,  further add details of the identified abstract idea. The claims are not patent eligible.


Claim Rejections - 35 USC § 103

 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 2, 5, and 9-12 are under 35 U.S.C. 103 as being unpatentable over Jurisica et al. “Triangulation of mobile Robot position with detected inherent environment landmarks (pages 15-25).” In “International Journal of Mechanics and control”, November 2, 2009 (hereinafter, Jurisica), in view of Katoh US 2016/0101779 (hereinafter, Katoh).

9.    Regarding claim 1, Jurisica discloses distance estimation device comprising:
 	a first acquiring unit configured to acquire distances from a movable body to the two ground objects and angles formed by the movable body and direction of the two ground object, respectively, at a first time and a second time (page 18 and Fig. 9; disclosing distance between robot and landmarks dP1L1, dP1L2, dP2L1, dP2L2 , respectively);
(Fig. 9; disclosing dL1L2 or distance between L1 and L2); and
 	a calculating unit configured to calculate a moving distance of the movable body from the first time to the second time based on results acquired by the first acquiring unit and the second acquiring unit (page 18; disclosing relative displacement ԑ is calculated between two positions of mobile robot in environment considering two environmental landmarks).
 	Jurisica does not disclose acquiring angle formed by a traveling direction of the movable body. 
	However, Katho discloses acquiring angle formed by a traveling direction of the movable body (abstract and paragraphs 37 and 75).  	
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jurisica to use acquiring angle formed by a traveling direction of the movable body as taught by Katho. The motivation for doing so would have been in order to determine movement of an object accurately (Katho, Abstract).

10.    Regarding claims 9 and 11, the claims are rejected with the same rationale as in claim 1. 

11.  	Regarding claim 5, Jurisica discloses wherein the second acquiring unit acquires the distance between the two ground objects based on the distances to the two ground objects acquired by the first acquiring unit and angles formed by a traveling (pages 18, 19, and Figs. 9 and 11; disclosing distance between robot and landmarks and angles between robot and landmarks).

12.    Regarding claim 2, Jurisica discloses distance estimation device comprising:
 	a first acquiring unit configured to acquire distances from a movable body to the two ground objects and angles formed by the movable body and direction of the at least two ground objects, respectively, at a first time and a second time (page 17, section 3.2, and page 18 and Fig. 9);
 	a second acquiring unit configured to acquire distances between the at least two ground objects, respectively (pages 17, 18, and  Figs. 7, 9); and
 	a calculating unit configured to calculate a moving distance of the movable body from the first time to the second time based on results acquired by the first acquiring unit and the second acquiring unit (page 18; disclosing relative displacement ԑ is calculated between two positions of mobile robot in environment considering two environmental landmarks. Jurisica does not disclose acquire distances between the at least three ground objects, and calculating a moving distance of the movable body from the first time to the second time based on results acquired by the first acquiring unit and the second acquiring unit. However, acquiring distances between the at least three ground objects, and calculating a moving distance of the movable body from the first time to the second time based on results acquired by the first acquiring unit and the second acquiring unit would have been obvious to one ordinary skill in the art based on the teaching of Jurisica. The motivation for doing so would have been in order determine moving distance of a moving body accurately).
 	Jurisica does not disclose acquiring angle formed by a traveling direction of the movable body. 
	However, Katho discloses acquiring angle formed by a traveling direction of the movable body (abstract and paragraphs 37 and 75).  	
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jurisica to use acquiring angle formed by a traveling direction of the movable body as taught by Katho. The motivation for doing so would have been in order to determine movement of an object accurately (Katho, Abstract).


13.    Regarding claims 10 and 12, the claims are rejected with the same rationale as in claim 2. 

14.	Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jurisica, in view of Katho, in view of Tatsuya et al. JP2004309502 (hereinafter, Tatsuya).

15.  	Regarding claim 3, Jurisica discloses wherein the calculating unit calculates the moving distance based on the moving distance from the first time to the second time (page 18).

	However, Tatsuya discloses wherein the calculating unit calculates the moving distance per one pulse of a vehicle speed pulse signal based on the moving distance from the first time to the second time and an average pulse width of the vehicle speed pulse signal (abstract and paragraphs 19 and 25).  	
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jurisica and Katho to use wherein the calculating unit calculates the moving distance per one pulse of a vehicle speed pulse signal based on the moving distance from the first time to the second time and an average pulse width of the vehicle speed pulse signal as taught by Tatsuya. The motivation for doing so would have been in order to determine moving distance based on speed pulse signal.

16.  	Regarding claim 4, Jurisica discloses wherein the calculating unit calculates the moving distance based on the moving distance from the first time to the second time (page 18).
 	Jurisica in view of Katho does not disclose wherein the calculating unit calculates the moving distance when an angular velocity in a yaw direction or a steering angle of the movable body is smaller than a predetermined threshold value.
(abstract and paragraphs 3 and 19).  	
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jurisica and Katho to use wherein the calculating unit calculates the moving distance when an angular velocity in a yaw direction or a steering angle of the movable body is smaller than a predetermined threshold value as taught by Tatsuya. The motivation for doing so would have been in order to determine moving distance based on speed pulse signal.

17.  	Regarding claim 7, Jurisica discloses wherein the calculating unit calculates the moving distance based on the moving distance from the first time to the second time (page 18).
 	Jurisica in view of Katho does not disclose wherein the calculating unit changes a time interval from the first time to the second time in accordance with a traveling speed of the movable body.
   	However, Tatsuya discloses wherein the calculating unit changes a time interval from the first time to the second time in accordance with a traveling speed of the movable body (abstract and paragraphs 68, 32, and 35).  	
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jurisica and Katho to use wherein the calculating unit changes a time interval from the first time 

18.  	Regarding claim 8, Jurisica discloses wherein the calculating unit calculates the moving distance based on the moving distance from the first time to the second time (page 18).
 	Jurisica in view of Katho does not disclose wherein the calculating unit makes the time interval shorter as the traveling speed of the movable body becomes higher.
   	However, Tatsuya discloses wherein the calculating unit makes the time interval shorter as the traveling speed of the movable body becomes higher (abstract and paragraphs 68, 32, and 35).  	
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jurisica in view of Katho to use wherein the calculating unit makes the time interval shorter as the traveling speed of the movable body becomes higher as taught by Tatsuya. The motivation for doing so would have been in order to determine change in time interval based on different factors, such as traveling speed of the movable body.

19.	Claim 14 is under 35 U.S.C. 103 as being unpatentable over Jurisica et al., in view of Katoh, in view of Breed US 2005/0134440 (hereinafter, Breed).

Regarding claim 14, Jurisica in view of Katoh does not disclose wherein the second acquiring unit configured to acquire a distance between the two ground objects based on map information stored in a map database. 
	However, Breed discloses a second acquiring unit configured to acquire a distance between the two ground objects based on map information stored in a map database (abstract and paragraphs 361, 395, and 460).  	
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jurisica in view of Katoh to use a second acquiring unit configured to acquire a distance between the two ground objects based on map information stored in a map database as taught by Breed. The motivation for doing so would have been in order to determine distance between objects accurately.

Conclusion
  
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Eyob Hagos/								
Examiner, Art Unit 2864